Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2008

USA v. Campbell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4672




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Campbell" (2008). 2008 Decisions. Paper 260.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/260


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL


                         IN THE UNITED STATES COURT
                                  OF APPEALS
                             FOR THE THIRD CIRCUIT


                                     NO. 07-4672


                           UNITED STATES OF AMERICA

                                           v.

                             RICHARD M. CAMPBELL,
                                   Appellant




                          On Appeal From the United States
                                      District Court
                        For the Middle District of Pennsylvania
                         (D.C. Crim. Action No. 05-cr-00348)
                         District Judge: Hon. John E. Jones, III


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 30, 2008

               BEFORE: SLOVITER, STAPLETON, and TASHIMA,*
                              Circuit Judges

                          (Opinion Filed: November 5, 2008)




       *Hon. A. Wallace Tashima, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
                                  OPINION OF THE COURT




STAPLETON, Circuit Judge:

          Richard Campbell challenges his sentence, arguing that the District Court erred in

denying him a reduction pursuant to U.S.S.G. § 3E1.1 for acceptance of responsibility,

erred in imposing a four-level enhancement for possession of child pornography, and

erred in imposing an excessively long term of incarceration. We perceive no error and

thus will affirm.

                                               I.

          Because we write only for the parties who are familiar with the factual context and

procedural history of the case, we set forth only those facts necessary to our analysis.

          After a series of graphic online conversations with “Tara,” who he thought was an

underage girl, Campbell arranged a meeting so that they could consummate their

relationship. When Campbell arrived at the hotel where this meeting was to take place,

he was arrested by law enforcement officers; “Tara” was a pseudonym for Jonathan

Cook, an F.B.I. Special Agent who investigates cyber-pedophiles. Campbell pled guilty

to using a computer to entice a minor to engage in sexual activity and was sentenced to

120 months of incarceration. He now appeals.1

   1
       Jurisdiction is proper pursuant to 18 U.S.C. § 3742.

                                               2
                                             II.

       At sentencing, Campbell sought a downward adjustment pursuant to U.S.S.G. §

3E1.1 based on his purported acceptance of responsibility, even though he argued then

(and still argues now) that “Tara’s” entreaties were so enticing that they “served to induce

him to finally step beyond the circumscribed cybersex boundaries that he had originally

set for himself.” (Campbell Br. at 18.) The District Court determined that Campbell – a

man who repeatedly corresponded with someone he thought was a minor, asking her to

role-play scenarios like “Daddy/Daughter,” and then attempted to arrange a meeting with

her for the express purpose of engaging in sexual activities – was trying to blame the

situation on the government, and thus had not truly accepted responsibility. We find no

clear error in the District Court’s determination. E.g., United States v. Ceccarani, 98 F.3d
126, 129 (3d Cir. 1996).

       Campbell next argues that the District Court should not have imposed a four-level

upward adjustment based on his possession of more than three hundred images of child

pornography. U.S.S.G. § 5K2.0. We disagree; Campbell escaped prosecution “for

possession of [these] images . . . only through his plea agreement, which explicitly

recognized that such conduct would be taken into account . . . during sentencing,” and

that is precisely what happened. (App. 29a (November 21, 2007 Memorandum and Order

of the District Court).) As a result, the District Court properly considered this evidence in

sentencing Campbell.



                                             3
       Finally, Campbell contends that his sentence is simply too excessive to be in

keeping with 18 U.S.C. § 3553(a). He argues that he is not a pedophile and that the risk

of recidivism is low. Whatever the merits of this argument, the District Court did not

abuse its discretion. Gall v. United States, 128 S. Ct. 586, 591 (2007). The record

indicates that the District Court conducted an extensive inquiry and provided a detailed

explanation of its sentencing decision, a decision that was based on the facts at its

disposal. Or in other words, it made good use of its discretion to fashion a penalty that fit

the crime. See, e.g., Id. at 601-02.

                                             III.

       The judgment of the District Court will be affirmed.




                                              4